420 So. 2d 923 (1982)
Alfredo ORTIZ, Appellant,
v.
STATE of Florida, Appellee.
No. 82-18.
District Court of Appeal of Florida, Second District.
October 22, 1982.
*924 Jerry Hill, Public Defender, and Paul C. Helm, Asst. Public Defender, Bartow, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Ann G. Paschall, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
After reviewing the briefs and record on appeal in this case, we find that the appellant has failed to demonstrate any reversible error, and therefore the judgments and sentences appealed from are affirmed. However, that portion of the judgment ordering the appellant to pay court costs totaling $740 and $10 to the Crimes Compensation Trust Fund is stricken because the appellant was insolvent at the time of sentencing. Ivory v. State, 419 So. 2d 695 (Fla. 2d DCA 1982); Brown v. State, 400 So. 2d 510 (Fla. 2d DCA 1981); Engle v. State, 407 So. 2d 641 (Fla. 2d DCA 1981).
BOARDMAN, A.C.J., and SCHEB and RYDER, JJ., concur.